Citation Nr: 1622121	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to November 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit on appeal.

The Veteran was scheduled for a hearing before the Board in April 2016.  In correspondence received by VA dated in March 2016, the Veteran withdrew his hearing request.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for bilateral hearing loss, rated as 100 percent; ischemic heart disease, rated as 100 percent; prostate cancer residuals, rated as 20 percent; and tinnitus, rated as 10 percent.  
 
2.  The evidence of record does not support the conclusion that the Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person, nor has he been shown to be housebound.

CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA aid and attendance examinations in October 2013 and May 2014.  The examiners considered the Veteran's complaints-including those related to his service-connected and nonservice-connected disabilities.  The examiner noted that the Veteran is not housebound, nor does he require the regular aid and assistance of another person due to his service-connected disabilities.  His limitations were attributed to his nonservice-connected dementia.  Therefore, as the opinions were based on review of the claims file, including the lay statements provided by the Veteran's daughter and caregiver, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background and Analysis

The Veteran seeks SMC benefits because he contends he requires the aid and attendance of another person.  He does not contend, nor does the evidence show, that he is permanently bedridden due to his service-connected disabilities.  

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. § 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

In a May 2012 aid and attendance examination, the examiner did not include a diagnosis in his assessment.  He noted that the Veteran experienced bilateral hearing loss, hypotension, urinary incontinence due to prostate cancer residuals, and that he is unable to drive.  He requires assistance in many activities of daily living, but this was not associated with any service-connected disability.  In detailed descriptions of the care required, the examiner pointed to his lack of cognitive ability and/or memory as causing impairment.  

The Veteran's private nurse practitioner provided a letter in June 2012 describing his progressive dementia.  She indicated that due to his dementia, he requires 24-hour supervision.  She did not discuss his need for supervised care for any other disability.   

In October 2013, the Veteran was afforded a VA aid and attendance examination, during which the examiner opined that his severe dementia restricts his abilities and functions.  He can only safely leave home with the assistance of another person.  The examiner did not find that the Veteran's service-connected bilateral hearing loss, ischemic heart disease, prostate cancer residuals, or tinnitus impacted his daily activities or functions.  

The Veteran was afforded another VA aid and attendance examination in May 2014.  The examiner noted that the Veteran requires assistance with grooming and toileting, but otherwise he is able to perform all self-care activities.  He requires assistance with his financial affairs, but is able to leave the home accompanied by his caregiver/daughter.  This examiner did not conclude that the Veteran required the aid and attendance of another person due to his service-connected disabilities, but she noted he had nonservice-connected dementia.  
The Veteran daughter/caregiver submitted a statement in July 2014 with her observations related to his aid and attendance claim.  She notes that his abilities diminish on a daily basis and aid and attendance benefits would help his situation.  She did not assert that his service-connected disabilities are the reason he requires 24/7 assistance of another person.  

Upon careful review of the record the Board finds that the preponderance of the evidence is against awarding SMC benefits due to the Veteran being housebound or in need of the regular aid and attendance of another person.  

The competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Although the Veteran is totally disabled due to his service-connected hearing loss, and ischemic heart disease, he is not shown to be restricted to his home or the immediate premises.  In fact, the record supports the conclusion that the Veteran is mobile and is not confined to his home as a result of his service-connected disabilities.  For example, the Veteran was able to attend his medical appointments and leave the home with an escort.  Further, the most probative evidence of record shows that his non-service connected disabilities have restricted his activities of daily living, not his service-connected bilateral hearing loss, ischemic heart disease, prostate cancer residuals, and tinnitus.  Accordingly, the Board finds that entitlement to special monthly compensation at the housebound rate is not established.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Board notes that the evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

The Board finds that the preponderance of the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a service-connected condition which, through its essential character, actually requires that he remain in bed.  Again, the Veteran's nonservice-connected dementia has been cause of his need for the aid and assistance of another, not his service-connected bilateral hearing loss, ischemic heart disease, prostate cancer residuals, and tinnitus.  Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC  based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board acknowledges the Veteran's statements and those of his daughter/caregiver that his service-connected disabilities render him housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran and his daughter can attest to factual matters of which they have first-hand knowledge, such as ongoing physical problems and symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, however, given the complex nature of the Veteran's service-connected disabilities and any relationship to causing him to require the aid and attendance of another or being housebound, the Board affords far greater weight to the conclusions of the October 2013 and May 2014 examiners and the June 2012 statement from his nurse practitioner who linked his need for care to his severe dementia. 

In essence, although the Board recognizes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), given the above individuals' lack of demonstrated medical expertise and the complexity of concluding that the Veteran's service-connected disabilities cause him to be housebound or require the aid and attendance of another for SMC purposes, the Board concludes that the statements from the Veteran and his daughter/caregiver regarding any such conclusions are not competent evidence and are significantly outweighed by the medical evidence of record (including the VA examinations and private opinion of record).  Again, the medical evidence shows that although the Veteran has significant physical and psychological impairments, he does not require the aid and attendance of another, nor is he housebound due to his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In other words, the Veteran's difficulty with mobility and performance of his activities of daily living has been specifically attributed to his non-service connected dementia.  This is shown both by the assertions made by the October 2013 and May 2014 VA examiners, as well as the notations made by private clinicians throughout the course of the appeal period.  Simply put, the functional impact of his service-connected disabilities alone does not meet the criteria for SMC housebound or aid and attendance benefits.  In fact, the most probative evidence of record shows otherwise. 

The Board is sympathetic to the assertions made by the Veteran and his daughter/caregiver, but under these circumstances, it finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


